Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed an amendment on February 28, 2022. Claims 1-20 were pending in the Application. Claims 1-4 and 7-20 are amended. No new claims have been added. Claim 6 has been canceled. Claims 1, 14, and 19 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 14, and 19. Thus Claims 1-5 and 7-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Optional Language, paragraphs 3-10 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant has adequately amended to make the Claim Interpretation, Optional Language, moot. Examiner does hereby rescind the Claim Interpretation, Optional Language, for paragraphs 3-10 of the Non-Final Rejection Office Action dated September 30, 2021.
In the context of 35 U.S.C. §101, paragraphs 11-16 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant submits that the claimed method of amended independent claim 1 requires "circuitry" and "a relying party application database" to store account linking information and receive delegation request data based on the account linking information. Further, the claimed method recites the steps of transmitting an authentication request to a device of each of a first user and a second user and receiving authentication response which indicates authentication of each of the first user and the second user. Accordingly, the Applicant submits that amended independent claim 1 of the instant application recites steps that are performed by a machine (e.g., circuitry) and the human mind is not equipped to perform these claimed features. Such operations cannot be performed in mind or generic computer components without having significant modifications in the configuration of the generic computer components. Thus, the claimed features cannot be considered a "certain methods of organizing human activity". Furthermore, the features of the amended independent claim 1 provide "a particular concrete solution to a problem of rather "than attempting to patent an abstract idea of a solution to the problem in general." Thus, the features of the amended claim 1 do not "monopolize every potential solution to the problem," and accordingly would in no way "inhibit innovation by prohibiting other inventors from developing their own solutions to the problem."
Regarding prong two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into practical implementation. Accordingly, the Applicant has shown teaching in the Specification that describes a practical implementation and how the technology is improved and, has thus established a clear nexus between the claim language and the practical implementation and improvements to the technology. 
Therefore, the claimed invention addresses a challenge of prevention of vulnerabilities such as fraud and abuse in a field of delegation request management method by transmitting an authentication request to a device of each of a first user and a second user on the basis of reception of delegation request data and receiving an authentication response which indicates authentication of the first user and the second user. 
Thus, the claimed features amount to an improvement in a technique of delegation request management by providing non-repudiation guarantee to perform the allocation of an authority to conduct a transaction for the first user to the second user based on the authentication of the first user and the second user, and therefore reflect a practical implementation of the alleged judicial exception. Thus, the subject matter of amended independent claim 1 of the present application recites additional features which integrate the alleged abstract idea into a practical application. 
Accordingly, the features of amended independent claim 1 do not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as mental process.
Examiner has considered this argument and is not persuaded. Examiner notes that claim 1 is directed to the abstract idea of “allocating authority to conduct a transaction,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner notes Claim 1 recites the method steps of “linking, …, a first account of a first user with a second account of the first user; storing, …, …, an account linking information based on the link of the first account of the first user with the second account of the first user; receiving, …, delegation request data … on the account linking information, wherein the delegation request data is generated based on the delegation request from the first user to delegate an access for the second account of the first user to a second user, wherein the delegation request data includes a delegation request payload, wherein the delegation request payload comprises data associated with at least the second account of the first user, a third account of the second user, authorization data indicative of allocation of an authority for accessing the second account of the first user to the second user, or a combination thereof, wherein the delegation request data is a verified delegation request, and wherein the delegation request is verified based on the delegation request payload; transmitting, …, an authentication request to … the first user and the second user based on the reception of the delegation request data; receiving, …, an authentication response based on the transmitted authentication request, wherein the received authentication response indicates authentication of each of the first user and the second user, and the delegation of the access for the second account of the first user to the second user; and allocating, …, to the second user, an authority to conduct a transaction for the second account of the first user based on the authentication response.” Accordingly, the claim recites an abstract idea, “allocating authority to conduct a transaction.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional elements of the claims such as “circuitry”, “a relying party application database”, “a user device”, “a memory”, “at least one processor”, “a computer program product”, and “a non-transitory computer-readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “allocating authority to conduct a transaction.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “allocating authority to conduct a transaction” using computer technology (e.g., “a memory”, “at least one processor”, “a non-transitory computer-readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. §112(a), Not in the Specification, paragraphs 18 and 20 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant has adequately amended to make the rejection under 35 U.S.C. §112(a), Not in the Specification, moot. Examiner does hereby rescind the rejection under the 35 U.S.C. §112(a), Not in the Specification, for paragraphs 18 and 20 of the Non-Final Rejection Office Action dated September 30, 2021.
In the context of 35 U.S.C. §112(a), Not in the Specification, paragraph 19 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant has canceled claim 6 to make the rejection under 35 U.S.C. §112(a), Not in the Specification, moot. Examiner does hereby rescind the rejection under 35 U.S.C. §112(a), Not in the Specification, for paragraph 19 of the Non-Final Rejection Office Action dated September 30, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 23-25, 27-35, and 37 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant has amended adequately to render the rejections under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 23-25, 27-35, and 37 of the Non-Final Rejection Office Action dated September 30, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 26 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant has canceled claim 6 to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 26 of the Non-Final Rejection Office Action dated September 30, 2021.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 38-41 of the Non-Final Rejection Office Action dated September 30, 2021, Applicant arguments were persuasive. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 38-41 of the Non-Final Rejection Office Action dated September 30, 2021.
In the context of 35 U.S.C. §103, Applicant respectfully submits that the combination of Flitcroft, Jensen, and Johansson does not teach, suggest, or render obvious at least, for example, the features of "receiving, by the circuitry, delegation request data ... wherein the delegation request data is generated based on the delegation request from the first user to delegate an access for the second account of the first user to a second user," as recited in amended independent claim 1. Applicant further submits that Jensen, in its entirety, does not teach or suggest receiving delegation request data which is generated based on the delegation request from a first user to delegate an access for an account of the first user to a second user. 
Thus, the combination of Flitcroft and Jensen does not teach or suggest the features of "receiving, by the circuitry, delegation request data ... wherein the delegation request data is generated based on the delegation request from the first user to delegate an access for the second account of the first user to a second user," as recited in amended independent claim 1. 
Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Flitcroft and Jensen. Further, the Applicant submits that amended independent claims 14 and 19 recite inter alia features similar to those recited in amended independent claim 1. Accordingly, the amended independent claims 14 and 19 are also not taught, suggested, or rendered obvious over the combination of Flitcroft and Jensen at least for the reasons stated above with regard to amended independent claim 1. Johansson does not remedy the above-noted deficiency of Flitcroft and Jensen.
In any event, as US Patent No. US 9450958 B1 to Saylor is being applied to the newly amended subject matter for claim 1, and similarly claims 14 and 19, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 14, and 19 are not patentable. Claims 1, 14, and 19 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Saylor, with FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]; FIG. 8, item 806, and [Column 24, lines 22-24]; and [Column 14, lines 1-10], now applying to the applicable amended sections for claim 1, and similarly claims 14 and 19. Therefore, claim 1, and similarly claims 14 and 19, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
Therefore, the amended claims 1, 14, and 19 stand rejected under 35 U.S.C. § 103. Claims 2-5 and 7-13, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 15-18, which depend on Claim 14, stand rejected under 35 U.S.C. § 103; and claim 20, which depends on Claim 19, stands rejected under 35 U.S.C. §103.
Claim Interpretation – Intended Use
Regarding claims 1, 14 and 19, Examiner notes that the following limitations: “receive(ing), by the circuitry, … wherein the delegation request payload … indicative of allocation of an authority for access(ing) the second account …, … allocating, by the circuitry, to the second user, an authority to conduct a transaction …” are intended uses of “an authority”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claims1, 14, and 19, Examiner notes that the following limitations: “receive(ing) delegation request data …, wherein the delegation request data is generated … from the first user to delegate an access …” is an intended use of “delegation request data,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 7, Examiner notes that the following limitation: “…, wherein the received authentication … confirmation data indicating confirmation of the delegation of the access, to the second user, for accessing the second account of the first user” is an intended use of “the second user”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 8, Examiner notes that the following limitations: “…, wherein the first authentication … comprises verification data for verification of at least a first live-selfie video of the first user to authenticate the identity of the first user” are intended uses of “verification data and the first user,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 9, Examiner notes that the following limitations: “…, wherein the second authentication … comprises verification data for verification of at least a second live-selfie of the second user to authenticate the identity of the second user” are intended uses of “verification data”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 11, Examiner notes that the following limitations: “receiving, by the circuitry, an activity request, from the relying party application database to perform the transaction …; authenticating, by the circuitry, an identity of the second user and the authority of the second user to conduct the transaction …; and transmitting, by the circuitry, an activity confirmation response … the authority of the second user to conduct the transaction, …” are intended uses of “the relying party application database and the authority of the second user, and ,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 12, Examiner notes that the following limitations: “…, wherein the activity confirmation response … a confirmation by the second user for performing the transaction, … comprises verification data for verification of at least a third live-selfie of the second user to authenticate the identity of the second user” are intended uses of “second user and verification data,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 13, Examiner notes that the following limitation: “The method of claim 1, further comprising: … revoking, by the circuitry, … the authority to conduct the transaction …” is an intended use of “the authority,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 14, Examiner notes that the following limitations: “a system, comprising: … at least one processor that executes the computer-readable instructions to:” The functional limitations (link, receive, request, transmit, receive, allocate, communicate, receive, authenticate, and process) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 15, Examiner notes that the following limitation: “The system of claim 14, wherein to authenticate the second user, …” is an intended use of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 15, Examiner notes that the following limitations: “…, the processor further executes the computer-executable instructions to: …” The functional limitations (transmit and receive) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 15, Examiner notes that the following limitation: “transmit, to the fourth account …, an activity authentication request for acquiring an approval on the activity …; and” is an intended use of “activity authentication request”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 16, Examiner notes that the following limitation: “The system of claim 14, wherein to allocate to the second user, …” is an intended use of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 16, Examiner notes that the following limitations: “…, the processor further executes the computer-executable instructions to: …” The functional limitations (receive, authenticate, and authenticate) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 16, Examiner notes that the following limitations: “authenticate, using the first account of the first user, …, wherein to authenticate the first user, the processor further executes the computer-executable instructions to: …” The functional limitations (transmit and receive) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 16, Examiner notes that the following limitations: “authenticate, using the fourth account of the second user, …, wherein to authenticate the second user, the processor further executes the computer-executable instructions to: …” The functional limitations (transmit and receive) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 17, Examiner notes that the following limitation: “The system of claim 14, wherein to communicate, to the second user, …” is an intended use of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 17, Examiner notes that the following limitations: “…, the processor further executes the computer-executable instructions to: …” The functional limitations (receive and authenticate) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 17, Examiner notes that the following limitations: “perform a lookup search for identifying third encrypted data, …; and transmit, to the third account …, … an authorization payload response for communicating the authorization …” are intended uses of “a lookup search and an authorization payload response,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 18, Examiner notes that the following limitation: “The system of claim 14, wherein to link the first account of the first user, …” is an intended use of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 18, Examiner notes that the following limitations: “…, the processor further executes the computer-executable instructions to: …” The functional limitations (receive, identify, authenticate, and link) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 18, Examiner notes that the following limitations: “authenticate the first user using the first account of the first user, wherein to authenticate the first user, the processor further executes the computer-executable instructions to: …” The functional limitations (transmit and receive) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 18, Examiner notes that the following limitations: “authenticate first user using the first account of the first user, wherein to authenticate the first user, the processor further executes the computer-executable instructions to: …” The functional limitations (transmit, receive, and link) carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Objections
Claim 14 is objected to because of the following informalities:
“receive delegation request data … on the on the link of the first account …” should read “receive delegation request data … on the link of the first account …” 

 Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


































Claims 1-5 and 7-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5 and 7-13 are directed to “a computer-implemented method for managing a delegation request;” claims 14-18 are directed to “a system;” and claims 19-20 are directed to “a computer program product comprising a non-transitory computer readable medium” having stored thereon computer executable instruction. Therefore, these claims are directed to one of the four statutory categories of invention. 
Claims 1-5 and 7-20 are directed to the abstract idea of “allocating authority to conduct a transaction,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “linking, …, a first account of a first user with a second account of the first user; storing, …, …, an account linking information based on the link of the first account of the first user with the second account of the first user; receiving, …, delegation request data … on the account linking information, wherein the delegation request data is generated based on the delegation request from the first user to delegate an access for the second account of the first user to a second user, wherein the delegation request data includes a delegation request payload, wherein the delegation request payload comprises data associated with at least the second account of the first user, a third account of the second user, authorization data indicative of allocation of an authority for accessing the second account of the first user to the second user, or a combination thereof, wherein the delegation request data is a verified delegation request, and wherein the delegation request is verified based on the delegation request payload; transmitting, …, an authentication request to … the first user and the second user based on the reception of the delegation request data; receiving, …, an authentication response based on the transmitted authentication request, wherein the received authentication response indicates authentication of each of the first user and the second user, and the delegation of the access for the second account of the first user to the second user; and allocating, …, to the second user, an authority to conduct a transaction for the second account of the first user based on the authentication response.” Accordingly, the claim recites an abstract idea, “allocating authority to conduct a transaction.”  (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “circuitry”, “at least one processor”, “a relying party application database”, “a memory”, “a user device”, “computer program product”, and “a non-transitory computer readable medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “allocating authority to conduct a transaction.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “allocating authority to conduct a transaction” using computer technology (e.g., “at least one processor”, “a memory”, “a non-transitory computer readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A)(f) & (h)). 
Dependent claims 2-5, 7-13, 15-18, and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “allocating authority to conduct a transaction,” of the independent claims. The dependent claims recite no additional elements, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more. Claims 2-5, 7-13, 15-18, and 20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “allocating authority to conduct a transaction.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “allocating authority to conduct a transaction.”
Hence, claims 1-5 and 7-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written Description
Claim 7 recites “first authentication data indicating authentication …; second authentication data indicating authentication …; and confirmation data indicating confirmation of the delegation of the access …” The specification is silent as to the details of how “the first and second authentication data is indicating authentication …,” and details of how “confirmation data is indicating confirmation of the delegation of the access.” Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 8 recites “The method of claim 7, wherein the first authentication data indicating the authentication …” The specification is silent as to the details of how “the first authentication data is indicating authentication …” Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 9 recites “The method of claim 7, wherein the second authentication data indicating the authentication …” The specification is silent as to the details of how “the second authentication data is indicating authentication …” Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 12 recites “The method of claim 11, wherein the activity confirmation response comprises data indicating the authentication …” PGPub US20220005039A1, [0117], refers to “The activity confirmation response comprises the activity authentication response indicating authentication of the identity of the second user and a message indicative of authorization of the second user to conduct the transaction using the second account,” but without details of how the confirmation response comprises data indicating the authentication …” Therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 1 is a computer-implemented method, yet recites “… in a system that comprises circuitry …” A single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission work stand and the method of using it held ambiguous and properly rejected under 35 U.S.C. § 112, second paragraph) and MPEP § 2173.05 (p) II). Therefore, in light of Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) and MPEP § 2173.05 (p) II, claim 1 is indefinite under 35 U.S.C. § 112 (b).

Unclear Scope
Claim 1 recites “receiving, by the circuitry, …, wherein the delegation request data is generated based on the delegation request …, … wherein the delegation request is verified based on the delegation request payload;” The claim is silent as to what performs the steps “delegation request data is generated and the delegation request is verified.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 4 recites “The method of claim 1, wherein the received delegation request data is encrypted.” The claim is silent as to what performs the step “delegation request data is encrypted.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 10 recites “authenticating, by the circuitry, the first user using the first account of the first user …;” The claim is silent as to what performs the step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 11 recites “transmitting, by the circuitry, an activity ..., wherein the transaction is conducted for the second account …” The claim is silent as to what performs the step “the transaction is conducted.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 14 recites “receive delegation request data …, wherein the delegation request data is generated based on the delegation request …;” The claim is silent as to what performs the step “delegation request data is generated.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 14 recites “allocate, to a second user, an authority to conduct a transaction ..., using the first account of the first user …;” The claim is silent as to what performs the step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 15 recites “receive, from the fourth account of the second user, …; and the activity request … the activity request by the second in the fourth account of the second user.” The claim is silent as to what is “the second in the fourth account of the second user.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 16 recites “receive first encrypted data associated with …, wherein the first encrypted data, the second encrypted data, and the third encrypted data are generated based on a reception …, and” The claim is silent as to what performs the step “the first encrypted data, the second encrypted data, and the third encrypted data are generated ...” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 16 recites “authenticate, using the first account of the first user, …; … authenticate, using the fourth account of the second user, …:” The claim is silent as to what performs the steps. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 17 recites “authenticate the second user using the fourth account of the second user, …:” The claim is silent as to what performs the step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 18 recites “authenticate the first user using the first account of the first user, …:” The claim is silent as to what performs the step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 19 recites “receiving delegation request data …, wherein the delegation request data is generated based on the delegation request …, … wherein the delegation request is verified based on the delegation request payload;” The claim is silent as to what performs the steps “delegation request data is generated and the delegation request is verified.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103



















































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 14, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Saylor et al (U. S. Patent No. 9450958 B1), herein referred to as Saylor, and in view of Jensen et al (U. S. Patent Application Publication No. 20050165684 A1), herein referred to as Jensen.
Regarding claims 1 and 19, Saylor discloses a computer-implemented method for managing a delegation request, the computer-implemented method comprising: in a system that comprises circuitry (FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]):
linking, by the circuitry (FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]), a first account of a first user with a second account of the first user (FIG. 8, item 800, and [Column 10, lines 16-22] and [Column 24, lines 7-13]); 
storing, by the circuitry (FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]), in a relying party application database, an account linking information based on the link of the first account for the first user with the second account of the first user (FIG. 11, item 1100, and [Column 28, lines 40-45]; FIG. 12, item 1200, and [Column 29, lines 51-56];
receiving, by the circuitry (FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]), delegation request data from the relying party application database based on the account linking information (FIG. 8, item 806, and [Column 24, lines 22-24])
wherein the delegation request data is generated based on the delegation request from the first user to delegate an access for the second account of the first user to a second user ([Column 14, lines 1-10]),
wherein the delegation request data includes a delegation request payload (FIG. 6, items 600, 606, and [Column 5, lines 63-67] and [Column 6, lines 1-13]; FIG. 11, item 1102, and [Column 14, lines 1-10]), 
wherein the delegation request payload comprises data associated with at least the second account of the first user, a third account of the second user, authorization data indicative of allocation of an authority for accessing the second account of the first user to the second user, or a combination thereof ([Column 6, lines 52-59]; [Column 7, lines 13-17]; and [Column 9, lines 47-58])
wherein the delegation request data is a verified delegation request ([Column 15, lines 4-13]; [Column 19, lines 33-45]; and [Column 22, lines 54-59])
wherein the delegation request is verified based on the delegation request payload ([Column 19, lines 33-45])
transmitting, by the circuitry (FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]), an authentication request to a device of each of the first user and the second user based on the reception of the delegation request data (FIG. 7, item 730, and [Column 14, lines 55-62] and [Column 15, lines 4-13]);
receiving, by the circuitry (FIG. 7, item 730, and [Column 6, lines 38-50] and [Column 7, lines 3-11]), an authentication response based on the transmitted authentication request, wherein the received authentication response indicates authentication of each of the first user and the second user, and the delegation of the access for the second account of the first user to the second user ([Column 11, lines 63-67] and [Column 12, lines 1-5]); and …
a computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instruction ([Column 11, lines 3-5] and [Column 33, lines 26-30]) which when executed by at least one processor ([Column 7, lines 52-59], [Column 11, lines 3-5], and [Column 33, lines 26-30]), cause the processor to carry out operations for managing a delegation request, the operations comprising:
Saylor does not further disclose, however, Jensen discloses allocating, by the circuitry (FIG. 1, item 14, and [0023]-[0024]; FIG. 2, item 16, and [0029]-[0030]), to the second user, an authority to conduct a transaction for the second account of the first user based on the authentication response ([0098]).
Jensen discloses an electronic transaction verification system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system that is a more efficient, cost effective and otherwise improved manner for determining if an electronic-based credit or other financial transaction is authorized, especially without requiring new or different equipment or cards for the users and businesses that interface with consumers as part of the transaction. Similarly, many other types of electronic transactions occur where such improvements are desirable. 
Regarding claims 2 and 20, Saylor and Jensen disclose the limitations of claims 1 and 19. Saylor further discloses the method of claim 1, wherein the first account of 
the first user is associated with an identity verification database ([Column 7, lines 13-17]).
Regarding claim 3, Saylor and Jensen disclose the limitations of claim 1. Saylor further discloses the method of claim 1, further comprising transmitting, by the circuitry, the account linking information to the relying party application database ([Column 14, lines 43-47] and [Column 14, lines 55-62]).
Regarding claim 5, Saylor and Jensen disclose the limitations of claim 1. Saylor further discloses the method of claim 1, wherein the second account of the first user and the third account of the second user are both associated with the relying party application database ([Column 10, lines 40-59]).
Regarding claim 7, Saylor and Jensen disclose the limitations of claim 1. Saylor does not specifically disclose, however, Jensen discloses the method of claim 1, wherein the received authentication response comprises: first authentication data indicating authentication of an identity of the first user ([0096]-[0097]);
second authentication data indicating authentication of an identity of the second user; and confirmation data indicating confirmation of the delegation of the access, to the second user, for accessing the second account of the first user ([0098]-[0099]).
Jensen teaches an electronic transaction verification system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the fact that conventional electronic credit transactions presume, for the sake of practical convenience and expense, that the person in possession of a card or other credit account information is, in fact, authorized to access the account. The patron may or may not be the rightful owner of the credit card or may not otherwise be the person authorized to use the card. Similarly, online transactions proceed based on a similar presumption that the person entering some minimum amount of account identification information is authorized to charge purchases against the account.  
Regarding claim 14, Saylor discloses a system, comprising: a memory that stores computer-executable instructions ([Column 33, lines 26-30]); and
at least one processor that executes the computer-executable instructions to ([Column 11, lines 3-5] and [Column 33, lines 26-30]):
link a first account of a first user with a second account of the first user (FIG. 8, item 800, and [Column 10, lines 16-22] and [Column 24, lines 7-13]); 
receive delegation request data from a relying party application database based on the on the link of the first account of the first user with the second account of the first user (FIG. 8, item 806, and [Column 24, lines 22-24])
wherein the delegation request data is generated based on a delegation request from the first user to delegate an access for the second account of the first user to a second user ([Column 14, lines 1-10]),
transmit an authentication request to a device of each of the first user and the second user based on the reception of the delegation request data (FIG. 7, item 730, and [Column 14, lines 55-62] and [Column 15, lines 4-13]);
receive an authentication response based on the transmitted authentication request, wherein the received authentication response indicates authentication of each of the first user and the second user, and the delegation of the access of the second account of the first user to the second user ([Column 11, lines 63-67] and [Column 12, lines 1-5]); and …
communicate, to the second user, authorization data associated with the second user, wherein the authorization data comprises a message indicative of the allocation of the authority of the second account of the first user to the second user ([Column 11, lines 22-34]);
receive an activity request for the second account of the first user from the second user (FIG. 8 item 810, [Column 24, lines 60-67]); …
Saylor does not further disclose, however, Jensen discloses allocate, to a second user, an authority to conduct a transaction for the second account of the first user, using the first account of the first user and a fourth account of the second user based on the received delegation request data ([0098]); …
authenticate, the second user, based on the received activity request; and process the activity request based on the authentication (Jensen, FIG. 5, and [0078]).
Jensen discloses an electronic transaction verification system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the fact that conventional electronic credit transactions presume, for the sake of practical convenience and expense, that the person in possession of a card or other credit account information is, in fact, authorized to access the account. The patron may or may not be the rightful owner of the credit card or may not otherwise be the person authorized to use the card. Similarly, online transactions proceed based on a similar presumption that the person entering some minimum amount of account identification information is authorized to charge purchases against the account.
Regarding claim 17, Saylor and Jensen disclose the limitations of claim 14. Saylor does not specifically disclose, however, Jensen discloses the system of claim 14, wherein to communicate, to the second user, the authorization data associated with the second user, the processor further executes the computer-executable instructions ([0037], [0040], and [0089]) to: receive an authorization payload request from a third account of the second user, wherein the authorization payload request is received based on a reception of a login request to the third account of the second user, from the second user ([0096]); and
authenticate the second user using the fourth account of the second user, based on the received authorization payload request, wherein authenticating the second user comprises: transmit a login authentication request to the fourth account of the second user ([0098]-[0099]); 
receive a login authentication response from the fourth account of the second user, based on the transmitted login authentication request, wherein the login authentication response indicates the second user as at least one of a valid second user or an invalid second user ([0023]-[0024]);
perform a lookup search for identifying third encrypted data, based on the received login authentication response indicating the second user as the valid second user ([0098]); and
transmit, to the third account of the second user, the third encrypted data as an authorization payload response for communicating the authorization data associated with the second user ([0098]).
Jensen teaches an electronic transaction verification system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the fact that conventional electronic credit transactions presume, for the sake of practical convenience and expense, that the person in possession of a card or other credit account information is, in fact, authorized to access the account. The patron may or may not be the rightful owner of the credit card or may not otherwise be the person authorized to use the card. Similarly, online transactions proceed based on a similar presumption that the person entering some minimum amount of account identification information is authorized to charge purchases against the account.

Claims 10-11, 13, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Saylor et al (U. S. Patent No. 9450958 B1), herein referred to as Saylor, in view of Jensen et al (U. S. Patent Application Publication No. 20050165684 A1), herein referred to as Jensen, and in further view of Flitcroft et al (U. S. Patent Application Publication No. 20030028481 A1), herein referred to as Flitcroft.
Regarding claim 10, Saylor and Jensen disclose the limitations of claim 1. Saylor and Jensen do not specifically disclose, however, Flitcroft discloses the method of claim 1, wherein linking the first account of the first user with the second account of the first user comprises: receiving, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), from the second account of the first user, an account link request ([0043] and [0074]);
identifying, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), the first account of the first user, based on the received account link request ([0074]);
authenticating, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), the first user using the first account of the first user, wherein authenticating the first user comprises: transmitting, by the circuitry, an account linking authentication request to the first account of the first user, wherein the account linking authentication request comprises a message indicative of the account link request (FIG. 16, and [0233]); and
receiving, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), an account linking authentication response from the first account of the first user, based on the transmitted account linking authentication request, wherein the account linking authentication response indicates: the first user as at least one of a valid first user (FIG. 16, and [0136], [0221], and [0232]) or an invalid first user; and the account link request as at least one of an approved account link request or an unapproved account link request; and
linking, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), the first account of the first user with the second account of the first user, based on the received account linking authentication response indicating the first user as the valid first user and the account link request as the approved account link request (FIG. 16, and [0232]-[0233]).
Flitcroft discloses a credit card system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a more secure way of using existing credit cards and, in particular, using existing credit cards in remote credit card transactions. These applications are specifically directed towards providing a more secure way of using existing credit cards generally which will not require any major modifications to existing credit card systems. It is further directed towards providing a credit card system that will be user friendly and will provide customers with a greater confidence in the security of the system.
Regarding claim 11, Saylor and Jensen disclose the limitations of claim 1. Saylor and Jensen do not specifically disclose, however, Flitcroft discloses the method of claim 1, further comprising: receiving, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), an activity request, from the relying party application database, to perform the transaction for the second account of the first user (FIG. 12, and [0220]);
authenticating, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), an identity of the second user and the authority of the second user to conduct the transaction based on the received activity request (FIG. 12, and [0221]); and
transmitting, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), an activity confirmation response to the relying party application database indicating authentication of the identity of the second user and the authority of the second user to conduct the transaction (FIG. 12, and [0221]), 
wherein the transaction is conducted for the second account of the first user based on the transmitted activity confirmation response (FIG. 12, and [0221]).
Flitcroft discloses a credit card system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a credit card system and method offering reduced potential of credit card number misuse by ensuring the identity of the card holder with the permissions to use the credit card. In situations where the cardholder and card issuer are in communication and authentication is required of one or both parties, the list of limited use card numbers held by each party can be used as a form of identification. In the manner of a dynamic password, all or part of a single limited use number of a sequence of such numbers could be used to identify either party without the need for issuing any additional security systems. Because this identification does not need to be handled by conventional transaction systems, all or part of a limited use number can be used for this purpose.
Regarding claim 13, Saylor and Jensen disclose the limitations of claim 1. Saylor and Jensen do not specifically disclose, however, Flitcroft discloses the method of claim 1, further comprising: receiving, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), a revocation request from the first account of the first user (FIG. 12, and [0221]); and
revoking, by the circuitry (FIG. 1, items 102, 120, and [0069]-[0071]), from the second user, the authority to conduct the transaction for the second account of the first user, based on the received revocation request from the first account of the first user (FIG. 12, and [0221]).
Flitcroft discloses a credit card system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to deny authorization if invalid or exceeding limitations on an associated account. By the software system having access to a database that contains additional information to identify the associated account or means of settlement and specific limitations relating to the use of limited use cards, the limited use numbers can be associated with existing accounts in the manner currently used to associate multiple conventional accounts in the case of multiple cards issued to a single company for corporate use. The system can deny authorization or authorize a transaction without identifying the associated account number to provide more security for the existing account.
Regarding claim 16, Saylor and Jensen disclose the limitations of claim 14. Saylor and Jensen do not specifically disclose, however, Flitcroft discloses the system of claim 14, wherein to allocate, to the second user, the authority of the second account of the first user, the processor further executes the computer-executable instructions ([0068] and [0154]) to: receive first encrypted data associated with the first account of the first user, second encrypted data associated with the fourth account of the second user and third encrypted data associated with the second account of the first user, wherein the first encrypted data, the second encrypted data and the third encrypted data are generated based on a reception of the delegation request from the second account of the first user, and wherein each of the first encrypted data, the second encrypted data and the third encrypted data comprises an encrypted message indicative of allocating the authority of the second account of the first user to the second user ([0120], [0134], and [0136]);
authenticate, using the first account of the first user, the first user based on the first encrypted data, wherein to authenticate the first user, the processor further executes the computer-executable instructions ([0068] and [0154]) to: transmit a first authentication request to the first account of the first user, wherein the first authentication request comprises the first encrypted data (FIG. 16, and [0136] and [0231]); and
receive a first authentication response from the first account of the first user, based on the transmitted first authentication request, wherein the first authentication response indicates: the first user as at least one of a valid first user (FIG. 16, and [0136], [0221], and [0232]) or an invalid first user; and
the delegation request as at least one of a first approved delegation request (FIG. 16, and [0136], [0221], and [0232]) or a first unapproved delegation request;
authenticate, using the fourth account of the second user, the second user based on the second encrypted data, based on the received first authentication response indicating the first user as the valid first user and the delegation request as the first approved delegation request (FIG. 16, item 1612, and [0136], [0221], and [0243]), wherein to authenticate the second user, the processor further executes the computer-executable instructions ([0068] and [0154]) to: transmit a second authentication request to the fourth account of the second user, wherein the second authentication request comprises the second encrypted data (FIG. 16, and [0136] and [0231]); and
receive a second authentication response from the fourth account of the second user, based on the transmitted second authentication request, wherein the authentication request includes the first authentication request and the second authentication request, wherein the authentication response includes the first authentication response and the second authentication response (FIG. 16, item 1612, and [0136], [0221], and [0243]), and wherein the second authentication response indicates: 
the second user as at least one of a valid second user (FIG. 16, and [0136], [0221], and [0232]) or an invalid second user; and 
the delegation request as at least one of a second approved delegation request (FIG. 16, and [0136], [0221], and [0232]) or a second unapproved delegation request; and
allocate the authority of the second account to the second user, based on the received second authentication response indicating the second user as the valid second user and the delegation request as the second approved delegation request (FIG. 16, and [0233]). 
Flitcroft discloses a credit card system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow a card holder wanting to conduct a transaction, the means to activate the validity limited credit card thereby identifying himself or herself with the card issuer. After the transaction, the card number is automatically inactivated again. The merchant is also verified for the transaction with the activate valid credit card to ensure that only the intended merchant can initiate a transaction with the validated credit card number. Thus, providing a very secure transaction.
Regarding claim 18, Saylor and Jensen disclose the limitations of claim 14. Saylor and Jensen do not specifically disclose, however, Flitcroft discloses the system of claim 14, wherein to link the first account of the first user with the second account of the first user, the processor further executes the computer-executable instructions ([0068] and [0154]) to: receive, from the second account of the first user, an account link request ([0043] and [0074]);
identify the first account of the first user, based on the received account link request ([0074]);
authenticate the first user using the first account of the first user, wherein to authenticate the first user, the processor further executes the computer-executable instructions ([0068] and [0154]) to: transmit an account linking authentication request to the first account of the first user, wherein the account linking authentication request comprises a message indicative of the account link request (FIG. 16, and [0233]); and
receive an account linking authentication response from the first account of the first user, based on the transmitted account linking authentication request, wherein the account linking authentication response indicates: the first user as at least one of a valid first user (FIG. 16, and [0136], [0221], and [0232]) or an invalid first user; and the account link request as at least one of an approved account link request (FIG. 16, and [0136], [0221], and [0232])  or an unapproved account link request; and
link the first account of the first user with the second account of the first user, based on the received account linking authentication response indicating the first user as the valid first user and the account link request as the approved account link request (FIG. 16 and [0232]-[0233]).
Flitcroft discloses a credit card system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to greatly reduce card fraud, since a stolen number requires the card holder to validate the card number before any transaction can be completed. This protects against either interception of the number during a transaction or the number being accessed from a merchant's computer systems at a later date. In addition, if the number is authorized, the merchant is assured that the card issuer has directly validated that the card holder has requested the transaction. This prevents or limits a card holder's ability to repudiate the transaction. 

Claims 4 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Saylor et al (U. S. Patent No. 9450958 B1), herein referred to as Saylor, in view of Jensen et al (U. S. Patent Application Publication No. 20050165684 A1), herein referred to as Jensen, and in further view of Johansson et al (U. S. Patent No. 9652604 B1), herein referred to as Johansson.
Regarding claim 4, Saylor and Jensen disclose the limitations of claim 1. Saylor and Jensen do not specifically disclose, however, Johansson discloses the method of claim 1, wherein the received delegation request data is encrypted ([Column 39, lines 41-51]).
Johansson discloses authentication objects with delegation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication objects with delegation, as in Johansson; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to encrypt an authentication object so that a system that processes the authentication object for the purpose of making authentication decisions may use its copy of the private key corresponding to the public key to decrypt the authentication object. In this way, the identity provider may, upon successful verification of the authentication object, provide cryptographically verifiable proof of successful authentication with the service provider.
Regarding claim 8, Saylor and Jensen disclose the limitations of claims 1 and 7. Saylor and Jensen do not specifically disclose, however, Johansson discloses the method of claim 7, wherein the first authentication data indicating the authentication of the identity of the first user comprises verification data for verification of at least a first live-selfie video of the first user to authenticate the identity of the first user ([Column 38, lines 34-41]).
Johansson discloses authentication objects with delegation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication objects with delegation, as in Johansson; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide enhanced data security techniques and additional techniques for authentication, when delegating authority and control to a second user to gain access to accounts of a different first user, other than usernames and passwords, through the use of authentication objects. Authentication objects are usable to generate other authentication objects. A user associated with a first authentication object has access to a system. The first authentication object is usable to generate a second authentication object that is usable by a second user for access to the system in accordance with access granted to the second user via the second authentication object. The second authentication object may have various restrictions so that the second user does not obtain all access available to the first user.
Regarding claim 9, Saylor and Jensen disclose the limitations of claims 1 and 7. Saylor and Jensen do not specifically disclose, however, Johansson discloses the method of claim 7, wherein the second authentication data indicating the authentication of the identity of the second user comprises verification data for verification of at least a second live- selfie video of the second user to authenticate the identity of the second user ([Column 38, lines 34-41]).
Johansson discloses authentication objects with delegation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication objects with delegation, as in Johansson; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide enhanced data security techniques and additional techniques for authentication, when delegating authority and control to a second user to gain access to accounts of a different first user, other than usernames and passwords, through the use of authentication objects. Authentication objects are usable to generate other authentication objects. A user associated with a first authentication object has access to a system. The first authentication object is usable to generate a second authentication object that is usable by a second user for access to the system in accordance with access granted to the second user via the second authentication object. The second authentication object may have various restrictions so that the second user does not obtain all access available to the first user.

Claims 12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Saylor et al (U. S. Patent No. 9450958 B1), herein referred to as Saylor, in view of Jensen et al (U. S. Patent Application Publication No. 20050165684 A1), herein referred to as Jensen, in view of Flitcroft et al (U. S. Patent Application Publication No. 20030028481 A1), herein referred to as Flitcroft, and in further view of Johansson et al (U. S. Patent No. 9652604 B1), herein referred to as Johansson.
Regarding claim 12, Saylor and Jensen disclose the limitations of claim 1. Saylor, Jensen, and Flitcroft disclose the limitations of claim 11. Saylor, Jensen, and Flitcroft do not specifically disclose, however, Johansson discloses the method of claim 11, wherein the activity confirmation response comprises data indicating the authentication of the identity of the second user and a confirmation by the second user for performing the transaction, and wherein the data comprises verification data for verification of at least a third live-selfie video of the second user to authenticate the identity of the second user ([Column 38, lines 34-41]).
Johansson teaches authentication objects with delegation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication objects with delegation, as in Johansson; to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide enhanced data security techniques and additional techniques for authentication, when delegating authority and control to a second user to gain access to accounts of a different first user, other than usernames and passwords, through the use of authentication objects. Authentication objects are usable to generate other authentication objects. A user associated with a first authentication object has access to a system. The first authentication object is usable to generate a second authentication object that is usable by a second user for access to the system in accordance with access granted to the second user via the second authentication object. The second authentication object may have various restrictions so that the second user does not obtain all access available to the first user.
Regarding claim 15, Saylor and Jensen disclose the limitations of claim 14. Saylor and Jensen do not specifically disclose, however, Flitcroft discloses the system of claim 14, wherein to authenticate the second user, based on the received activity request, the processor further executes the computer-executable instructions ([0068] and [0154]) to: transmit, to the fourth account of the second user, an activity authentication request for acquiring an approval on the activity request from the second user (FIG. 16, and [0233]) and …
the activity request as an approved activity request based on approval of the activity request by the second in the fourth account of the second user (FIG. 16, and [0233]).
Flitcroft discloses a credit card system and method. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow a card holder wanting to conduct a transaction, the means to activate the validity limited credit card thereby identifying himself or herself with the card issuer. After the transaction, the card number is automatically inactivated again. The merchant is also verified for the transaction with the activate valid credit card to ensure that only the intended merchant can initiate a transaction with the validated credit card number. Thus, providing a very secure transaction
Saylor, Jensen, and Flitcroft do not specifically disclose, however, Johansson discloses for acquiring at least a live-selfie video of the second user, wherein the activity authentication request comprises a message indicative of the activity request ([Column 38, lines 34-41]); and
receive, from the fourth account of the second user, an activity authentication response, based on the transmitted activity authentication request, wherein the activity authentication response indicates:  the second user as a valid second user based on a match of the live-selfie video of the second user with facial data of the second user stored on the fourth account of the second user ([Column 38, lines 34-41]); and 
Johansson teaches authentication objects with delegation. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication objects with delegation, as in Johansson; to include a credit card system and method, as in Flitcroft; and to include an electronic transaction verification system, as in Jensen, to improve and/or enhance the permission delegation technology, as in Saylor,  because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide enhanced data security techniques and additional techniques for authentication, when delegating authority and control to a second user to gain access to accounts of a different first user, other than usernames and passwords, through the use of authentication objects. Authentication objects are usable to generate other authentication objects. A user associated with a first authentication object has access to a system. The first authentication object is usable to generate a second authentication object that is usable by a second user for access to the system in accordance with access granted to the second user via the second authentication object. The second authentication object may have various restrictions so that the second user does not obtain all access available to the first user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Ju et al (U. S. Patent Application Publication No. 20200211016 A1) – Systems and Methods Facilitating Account Access Delegation



Ju recites system and method for facilitating account access delegation. Login credentials are authenticated for a first account of a first funding source of a first user. A request from the first user to delegate, to a second account of a second user, access to the first funding source is received. A redirected login request from a merchant web application is further received. The redirected login request corresponds to the second account. A determination is made, based on the received request, that the second account is permissioned to use the first funding source. In response to the determination, a login of the first user account is caused on the merchant web application. The logging in of the first user account on the merchant web application causes the first funding source to be applied to an electronic transaction performed on the merchant web application under control of the second user.  Ju not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692